Citation Nr: 1711706	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease, status post partial resection of the right lower lobe of the lung for histoplasma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, granting service connection for histoplasmosis with right lower lobe postoperative scar, assigning a 10 percent rating effective the June 9, 2009 date of claim; and granting service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating, effective June 9, 2009. 

In March 2010, the Veteran submitted a timely notice of disagreement with the March 2010 rating decision with regard to the RO's assigned rating for his lung disability and PTSD.  The RO issued a March 2011 statement of the case (SOC) as to these two issues and in a May 2011 substantive appeal (via a VA Form 9), the Veteran indicated that he had read the SOC and was only appealing the issue relating to the rating for his lung disability.  The issue of entitlement to a higher initial rating for PTSD is therefore not before the Board.  See 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).

The Veteran testified before a Decision Review Officer (DRO) in October 2010 and a transcript of the proceeding has been associated with the file.

During the pendency of the claim, a December 2014 rating decision granted a higher initial rating of 30 percent for the lung disability, recharacterized as restrictive lung disease, status post partial resection of the right lower lobe of the lung for histoplasma, also effective the June 9, 2009 date of claim.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue of a higher initial rating for the Veteran's lung disability remains in appellate status.  See A.B. v. Brown, 6 Vet. App 35 (1993). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file does not reveal any additional documents pertinent to present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's service-connected histoplasmosis with right lower lobe postoperative scar did not produce a forced expiratory volume (FEV-1) less than 56 percent predicted, or; FEV-1/ forced expiratory vital capacity (FVC) less than 56 percent, or; diffusing capacity of the lung for carbon monoxide (DLCO) standard breath (SB) less than 56 predicted.  38 C.F.R. § 4.96, Diagnostic Code (DC) 6600 (2016).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for histoplasmosis with right lower lobe postoperative scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, DC 6834-6600 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a June 2009 letter.  As noted above, the claim for a higher initial rating for the Veteran's histoplasmosis arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, post-service reports of VA and private treatments; and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.

As stated above, the Veteran was afforded VA examinations in December 2009, February 2010, January 2011, and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's lung disability has been rated under DC 6834-6600.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the Veteran was diagnosed with histoplasmosis, which is rated pursuant to DC 6834, but the rating has been determined on the basis of the residual conditions of bronchitis under DC 6600.  For the reasons discussed below, this rating is appropriate because a higher rating is warranted under the latter diagnostic code.

Under DC 6600, a 30 percent evaluation is assignable where pulmonary function tests (PFTs) reflect FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, DC 6600.  A 60 percent evaluation is assignable for FEV-1 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  Id.  A 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy.  Id.

Under DC 6600, PFTs are required unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes.  See 38 C.F.R. § 4.96 (d)(5).  Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid.  38 C.F.R. § 4.96 (d)(3).  When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.),  the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes.  See 38 C.F.R. § 4.96 (d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d)(7). 

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service-connected lung disability under DC 6600.

A February 2008 spirometry report from a private physician revealed PFT results to be FVC of 70 percent predicted,  FEV-1 of 71 percent predicted, and FEV-1/FVC of 103 percent.  

A December 2009 VA examination report reflects a computed tomography (CT) scan documenting a diagnosis of volume loss and consolidation in the right lung base and a benign granulomatous, histoplasmosis, and post right lower lobe lobectomy without any residual pulmonary complications.  The Veteran reported that he could not breathe adequately at 6,500 feet when he was stationed in Durango, Colorado.  He stated that he would get short of breath walking just 30 yards to his truck and back.  He reported that his current activity level peaked at approximately 28 steps a day.  He reported that he got slightly winded at the top of the stairs.  He denied any asthma attacks, cough or sputum production, fever, chills or sweats, and other pulmonary complaints.  

A February 2010 VA examination report documents PFT results of  FVC of 76.3 percent predicted,  FEV-1 of 76.2 percent predicted, FEV-1/FVC of 81 percent, and a DLCO of 68 percent.  The examiner found mild restriction verified by single breath gas dilution total lung capacity and moderately reduced diffusing capacity.  A chest x-ray revealed elevation of the right hemidiaphragm and blunting of the right costophrenic sulcus.  There was no evidence of consolidation, pulmonary edema, or pneumothorax.  The Veteran was diagnosed with elevation of the right hemidiaphragm with mild blunting of the right costophrenic sulcus.  

In January 2011, a VA examination report revealed PFT results of FVC of 67 percent predicted, FEV-1 of 82 percent, predicted, and FEV-1/FVC of 91 percent.  A DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant, per the examining physician.  The examiner found the FEV-1 result to more accurately reflect the severity of the Veteran's condition.  The examiner found the Veteran's breath sounds to be symmetric.  There were no rhonchi, rales, or wheezes and his expiratory phase was within normal limits.  The Veteran reported orthopnea and shortness of breath after walking half city block.  He reported that he did not experience a loss of appetite, hemoptysis, asthma attacks, or a cough with purulent sputum and a daily cough with blood-tinged sputum.  The Veteran reported that he contracted infections easily from his respiratory condition, which required antibiotics periodically, each time lasting for 12 weeks.  When he had the infections, he did not require bed rest or treatment by a physician.  He had no episodes of respiratory failure requiring respiration assistance from a machine.  He also reported that he was forced to retire from his job due to the high elevation.  The examiner opined that the Veteran's diagnosis had not changed-histoplasmosis with right lower lobe post-operative scar.  The Board notes that the examiner noted a diagnosis of pulmonary hypertension, but then he found that the Veteran's histoplasmosis was in remission with no signs or symptoms of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, or chronic respiratory failure with carbon dioxide retention.  

In August 2014, a VA examination report revealed PFT results of FVC of 73.7 percent predicted, FEV-1 of 80.9 percent predicted, FEV-1/FVC of 85 percent predicted, and DLCO of 62.7 percent predicted.  The examiner found the DLCO to most accurately reflect the Veteran's level of disability.  The examiner found no evidence of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure, or current involvement with mycotic lung disease (no recurrence of this since 1999).  The examiner noted that the Veteran used oxygen at night for his sleep apnea.  The examiner found that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medication, bronchodilators, or antibiotics.  The Veteran reported shortness of breath, that he was able to walk for several blocks on level ground as long as he took his time, and that he had non-incapacitating upper respiratory infections once or twice a year.  The examiner opined that the Veteran had significant restrictive lung disease due to his right lower lobectomy as demonstrated by his DLCO, noting that it had deteriorated from his February 2010 VA examination.

Based on the above findings, the Board finds that a rating in excess of 30 percent for the Veteran's histoplasmosis is not warranted.

The VA examinations and private spirometry report did not show PFT results of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit) as required for the next higher rating of 60 percent.  To the contrary, in the August 2014 VA examination, the PFTs reflected a DLCO result of 62.7 percent predicted, which the examiner found most accurately reflected the Veteran's level of disability.  Likewise, the January 2011 VA examination, the PFTs reflected FEV-1 result of 82 percent predicted, which the examiner found most accurately reflected the Veteran's level of disability.  Further, the February 2010 VA examination the PFT results were FVC of 76.3 percent predicted, FEV-1 of 76.2 percent predicted, FEV-1/FVC of 81percent, and a DLCO of 68 percent.  Lastly, the February 2008 private spirometry report revealed PFT results to be FVC of 70 percent predicted, a FEV-1 of 71 percent predicted, and a FEV-1/FVC of 103 percent.  As such, the Veteran does not meet the requirements for a rating in excess of 30 percent under DC 6600.

The Board has also contemplated whether the Veteran meets the rating criteria under DC 6834 for his histoplasmosis. DC 6834 is rated pursuant to the general rating formula for mycotic lung disease (DCs 6834 through 6838), and compensable ratings require chronic pulmonary mycosis.  However, as noted in the August 2014 VA examination report, there is no current involvement with mycotic lung disease, and the examiner found that there had been no recurrence of this since 1999.  As such, the Veteran does not meet the compensable rating criteria under DC 6834.

The Board has also taken into consideration the Veteran's statements in regards to his lung condition.  In October 2010, the Veteran testified before the DRO where he stated that he slept with oxygen.  In an August 2014 VA examination, the examiner noted that the Veteran did sleep with oxygen, however, this was attributed to his sleep apnea, which is not service-connected.  The Board also acknowledges that the Veteran is competent to report symptoms of his histoplasmosis.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The question of whether the Veteran has a diagnosis of pulmonary hypertension relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's statements in this regard are therefore not competent.

In a January 2011 VA examination, the examiner noted that the Veteran was diagnosed with pulmonary hypertension, but later in the examination report, noted that the Veteran did not have a diagnosis of pulmonary hypertension.  In May 2014, the Board remanded the claim to clarify whether the Veteran had a diagnosis of pulmonary hypertension.  The August 2014 VA examiner noted no evidence of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure, or current involvement with mycotic lung disease.  As the August 2014 VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent that the Veteran's testimony on this question is competent, the Board finds the specific, reasoned opinion of the August 2014 VA examiner to be of greater probative weight than the Veteran's lay assertions. 

For the reasons above, an initial schedular rating in excess of 30 percent for the Veteran's lung disability is not warranted.  The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, DC 6834-6600 (2016).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The PFTs measure breathing ability and most of the Veteran's symptoms are due to his breathing difficulties.  Moreover, the infections the Veteran referred to are specifically contemplated by the criteria for rating various respiratory disorders.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the this issue is unnecessary.  The Board notes that the issue of TDIU has been raised based on the impact of the lung disability on the Veteran's employment, and not based on the collective impact of multiple disabilities.  Moreover, as the Board did not reach the issue in its extraschedular analysis of whether the lung disability caused marked interference with employment, there is no inconsistency in remanding the issue of TDIU on this basis.  Cf. Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment).

For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for the Veteran's lung disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 30 percent for restrictive lung disease, status post partial resection of the right lower lobe of the lung for histoplasma is denied.



REMAND

On the January 2011 VA examination, the Veteran reported that he was forced to retire from his job due to poor tolerance of high altitude.  As the Veteran was seeking the highest rating possible for his lung disability and there was evidence of unemployability due to this disability, the issue of entitlement to TDIU has been raised as part and parcel of the claim for a higher initial rating for a lung disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Because the issue of entitlement to a TDIU is a part and parcel of a claim for a higher initial rating that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

The Board notes that with his posttraumatic stress disorder rated 70 percent disabling and a combined rating of 80 percent, the Veteran meets the criteria for schedular consideration of a TDIU.  38 C.F.R. § 4.16(a) (2016).  Moreover, age may not be considered as a factor in evaluating service connected disability.  38 C.F.R. § 4.19 (2016).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After conducting any development deemed appropriate, to include providing appropriate notice, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


